Citation Nr: 0729597	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from July 1977 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2004, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in July 2004.   

The Board notes that the March 2004 rating decision that is 
the subject of this appeal granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent rating.  The RO subsequently issued a November 
2005 rating decision in which it increased the veteran's 
rating to 20 percent effective August 15, 2003 (the date of 
receipt of the claim).  The RO has also assigned a separate 
10 percent rating for radiculopathy of the right lower 
extremity. 

The issues of an increased rating for hearing loss and 
service connection for bilateral foot disability are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on the appellant's part.



FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine is manifested by pain and forward flexion 
limited to 60 degrees.  It is not manifested by a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; severe limitation of 
motion; unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5292, 5295 (prior to September 
26, 2003) and 5235 to 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in August 2003.  Later that month, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the August 
2003 VCAA notice preceded the March 2004 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
August 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
In addition, the RO sent the veteran a May 2006 supplemental 
statement of the case that fully complied with 
Dingess/Hartman.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's post-service medical records or alternate records.  
In August 2003, the RO submitted a VA Form 7131, via the 
Compensation and Pension Record Interchange (CAPRI) system to 
the North Texas Health Care System VA Medical Center (VAMC), 
and requested copies of he veteran's treatment records from 
January 1, 1992 through October 15, 2001.  On September 4, 
2003, the RO received a negative response via fax from the 
North Texas Health Care System Dallas, Texas.  It stated that 
there were no medical records available.  The RO informed the 
veteran of its attempts to locate the clinical records, by 
way of an August 20, 2003 correspondence.  The correspondence 
included a request to provide any relative documents.  No 
documents were received from the veteran.

The veteran's service medical records are on file, as are 
post-service VA medical records and a report of a VA spine 
examination in October 2005.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the low back disability issue on 
appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
and hearing loss warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Degenerative disc disease
The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5295 held that that a rating a 40 percent rating was 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating was warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms 
only. 

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 40 
percent was warranted for severe limitation of motion; a 20 
percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  

The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Intervertebral disc syndrome is rated on the basis of 
incapacitating episodes.  A 60 percent rating was warranted 
when there were incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted when there were incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A 20 percent 
rating is warranted when there were incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  A 10 percent rating is 
warranted when there were incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode was 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran underwent a VA examination in November 2003.  He 
complained of pain in his low back that he rated an 8 on a 
scale of 1-10.  The pain radiates into his right leg, causing 
him to limp.  He takes 5mg. of Vicodin two to three times per 
day for the pain.  Upon examination, straight leg raising 
sign was negative bilaterally.  There was diminished 
sensation to pinprick and vibratory stimulation of the 
entirety of both legs.  He was able to extend the back 20 
degrees; flex it to 90 degrees; and had 20 degrees of lateral 
movement bilaterally.  There was an increase in lumbar 
paraspinous muscle tone, moderately severe, more on the right 
than left.  There was tenderness to palpation of the 
lumbosacral joint.  He had a slight limp of the right leg.  
He was not able to walk on his heels or toes due to right leg 
weakness.  An MRI of the lumbar spine revealed multi-level 
degenerative disk changes at L3-4, L4-5, and L5-S1 with disk 
desiccation and bulging disks; and end-plate degenerative 
changes at L5-S1 with mild retrolisthesis.  He was diagnosed 
with degenerative disc disease of the lumbar spine with back 
pain, right leg radiation, moderate difficulty, progressive.  
The examiner noted that the veteran had not been 
incapacitated at all as a result of his back disability.  

The veteran underwent another VA examination in October 2005.  
Upon examination, he had tenderness in the lumbosacral 
musculature.  He also had SI joint tenderness.  He had 
straightening of the lumbar lordosis.  He could flex to 60 
degrees with pain; extend to 10 degrees with pain; lateral 
flexion (bilaterally) to 30 degrees with some pain; and 
rotate 35 degrees without pain.  He could barely stand on his 
heels and toes to walk.  He has bilateral extensor hallucis 
longus muscle strength.  He had negative straight-leg signs 
bilaterally.  Pinprick was preserved in the thighs, legs, and 
feet.  

A February 2006 MRI revealed multi-level neural foraminal 
narrowing most severe at the L5-S1 level related to endplate 
spur disc bulging and facet arthrosis; moderate to severe 
multi-level lower lumbar degenerative disc disease; and broad 
based central disc protrusion or subligamentous herniation at 
the L3-L4 level without resultant central spinal stenosis.   

In order to warrant a rating in excess of 20 percent, the 
veteran's degenerative disc disease must be manifested by a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295, 
prior to September 26, 2003); severe limitation of motion 
(Diagnostic Code 5292, prior to September 26, 2003); 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine (Diagnostic Codes 5235 to 5243); or incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months (Diagnostic 
Code 5243).

At the veteran's November 2003 and October 2005 VA 
examinations, the veteran was able to achieve forward flexion 
to 90 degrees and 60 degrees (with pain) respectively.  There 
is no evidence that the veteran suffers from severe or marked 
limitation of motion; forward flexion limited to 30 degrees; 
or favorable ankylosis of the thoracolumbar spine.  
Furthermore, there is no evidence that the disability has 
resulted in incapacitating episodes having a total duration 
of at least four weeks.  To the contrary, the November 2003 
examiner noted that the disability has not led to any 
incapacitating episodes.  As such, the Board finds that none 
of the various criteria for a rating in excess of 20 percent 
have been met.  

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the lumbar spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is not 
warranted.  To this extent, the appeal is denied. 




REMAND

The examiner who conducted a VA audiological examination in 
December 2006 commented that the examination was inadequate 
for rating purposes.  The examiner noted that objective 
results could not be obtained from the veteran, even with 
repeated instruction during the test procedure.  However, the 
examiner did not provide any explanation as to whether the 
veteran was being uncooperative, or whether there was some 
type of equipment malfunction.  The Board notes that a prior 
audiological examination in November 2003 did result in clear 
audiometric findings.  Without a clear indication from the 
December 2006 examiner as to the reasons for the inadequate 
examination, the Board cannot assume the inadequate 
examination was due to a lack of cooperation by the veteran.  

With regard to the bilateral foot disability issue, service 
medical records include treatment records dated in 1982 
suggesting a cold injury.  Post-service medical records 
routinely refer to a fungus infection of the feet and/or 
toenails, and the history furnished by the veteran to the 
examiners appears to relate the fungus to an onset during 
service.  The claims file does not appear to include a 
medical opinion addressing the question of a nexus to 
service.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA audiological examination.  If the 
examiner concludes that the results of 
the examination are not adequate for 
rating purposes, he or she should clearly 
indicate whether the results are due to a 
lack of cooperation by the veteran. 

2.  The veteran should also be scheduled 
for a VA examination of the feet.  The 
claims file should be made available to 
the examiner for review.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any disorder(s) of the 
feet, to include any fungus infection of 
the feet and/or toenails, is causally 
related to any incident of service, to 
include the possible cold injury suffered 
in 1982.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating is 
warranted for service-connected hearing 
loss and whether service connection for 
bilateral foot disability is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


